PER CURIAM.
Robert Paul Tweed seeks to appeal the district court’s order denying relief on his motion filed under Fed.R.Civ.P. 60(b) and construed by the district court as a successive 28 U.S.C. § 2255 (2000). We have reviewed the record and conclude the district court properly construed Tweed’s action, styled as an “Independent Action,” as a successive § 2255 motion. For the reasons stated by the district court, we conclude that Tweed has not made a substantial showing of the denial of a constitutional right. See United States v. Tweed, Nos. CR-94-11-V; CA-02-86-5-1-V (W.D.N.C. July 81, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2258(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.